Citation Nr: 1518825	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for blindness in the right eye secondary to multiple detachments, rated as 30 percent prior to April 30, 2011 and 50 percent thereafter; and left eye visual field constriction and moderate cataract (affecting central visual acuity) as secondary to service-connected right eye blindness rated as 40 percent disabling effective January 28, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for left eye glaucoma as secondary to service-connected right eye blindness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (hereinafter agency of original jurisdiction (AOJ)).

In pertinent part, a February 2010 Board decision awarded compensation benefits under 38 U.S.C.A. § 1151 for multiple retinal detachments and resultant right eye blindness following VA performed cataract surgery.  

A March 2010 AOJ decision implemented the Board's allowance by assigning an initial 30 percent rating for blindness in right eye secondary to multiple detachments, under Diagnostic Code (DC) "6099-6070," effective September 30, 2004.  The AOJ also awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) on account of loss of use of one eye having only light perception.

After the receipt of an April 2010 VA examination report, the AOJ readjudicated the claim in October 2010 by confirming the prior disability rating.  See 38 C.F.R. § 3.156(b).  In December 2010, the Veteran filed a notice of disagreement (NOD) with respect to the initial rating assigned. 

The Veteran filed a service connection claim for left eye disability in January 2011.  A May 2011 AOJ rating decision denied this claim.

In a November 2011 rating decision, the AOJ awarded an increased 50 percent rating for right eye blindness, effective from April 30, 2011, under DC "6099-6063."  At that time, the AOJ furnished the Veteran a Statement of the Case (SOC) on the issue of entitlement to a higher initial rating for right eye disability.  

In December 2011, the Veteran filed an NOD specifically on the issue of service connection for left eye disability.  

In February 2013, the AOJ granted service connection for a left eye visual field constriction and moderate cataract (affecting central visual acuity) as secondary to service-connected right eye blindness.  This disability was rated as 40 percent disabling, effective January 28, 2011, under DC "6027-6066" - thus reflecting separate disability ratings for each eye.  Notably, this decision is located in Virtual VA only.  The paper claims folder reflects that, in April 2013, the AOJ furnished to the Veteran an SOC advising him of the reasons and bases for denying the left eye disability claim phrased as "glaucoma suspect, visual field constriction and moderate cataract, left eye (claimed as left eye condition (cataracts and floaters))."

The Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals) in June 2013.  In January 2014, the AOJ certified for appeal the issue of entitlement to service connection for left eye disability phrased as "glaucoma suspect, visual field constriction and moderate cataract, left eye (claimed as left eye condition (cataracts and floaters) as secondary to the service connected disability of blindness in right eye secondary to multiple detachments."

In August 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Videoconference).  A hearing transcript has been associated with the record.

Regarding the characterization of claims on appeal, the Board notes that the rating criteria for evaluating eye disabilities are inherently complex, particularly when one eye is not service-connected.  In most circumstances, a nonservice-connected eye disability will be rated as 20/40 unless the service-connected eye results in blindness, at which time VA will pay compensation as if both were service-connected.  See 73 Fed. Reg. 66543-02 (November 10, 2008) (codifying VA's longstanding practice in 38 C.F.R. § 4.75 that, when visual impairment of only one eye is service-connected, the visual acuity of the left eye will be considered normal; however, when there is blindness in the service-connected eye and blindness in the nonservice-connected eye, VA will pay compensation as if both were service-connected under 38 C.F.R. § 3.383).  Thus, the assignable disability rating is based, in part, upon the service-connected status of each eye.

Here, the record reflects that the AOJ initially awarded compensation benefits for the right eye based, in part, on an evaluation of the left eye being normal for rating purposes due to the nonservice-connected status.  Thereafter, the AOJ issued rating decisions evaluating the severity of right eye disability and nonservice-connected status of the left eye.  The record reflects that the Veteran had been service-connected for aspects of the left eye disability (visual field impairment and central visual acuity impairment) prior to the June 2013 hearing by means of a February 2013 AOJ rating decision - which is only located in Virtual VA.  The claims folder, on the other hand, contained an April 2013 SOC purporting to continue a denial of the entire left eye disability claim.  Neither the Veteran nor the undersigned was aware of the February 2013 AOJ rating decision located in Virtual VA.

Overall, the Veteran has consistently maintained throughout the appellate period that a higher rating is warranted for his right eye blindness.  The Board observes that the Veteran did not technically file a timely substantive appeal with respect to the initial rating assigned for blindness in the right eye secondary to multiple detachments.  However, the AOJ rating decisions denying a higher initial rating for right eye disability, or service connection for left eye disability, were inextricably intertwined given the applicable diagnostic criteria.  Thus, the Board has waived the timely filing of a substantive on the higher initial rating for right eye disability given the Veteran's continuous prosecutions for VA compensation for visual impairment of both eyes and the procedural irregularities noted above.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that a substantive appeal is waivable by VA).

With regards to the left eye disability claim, the AOJs rating determinations consistently describe the Veteran's left eye glaucoma as being denied.  As the rating criteria for glaucoma consider symptoms other than impairment of visual field and central field acuity, see DCs 6012-13, the Board finds that the issue of entitlement to service connection for left eye glaucoma as secondary to service-connected right eye blindness remains pending on appeal.

As for the Veteran's recently service-connected left eye visual field constriction and moderate cataract (affecting central visual acuity), the criteria for evaluating impairment of central visual acuity and/or visual field acuity contemplate one disability rating for both eyes (under the criteria in effect before and after December 10, 2008).  Thus, the evaluation of the service-connected left eye visual impairment effective January 28, 2011 is part and parcel of the evaluation for the service-connected right eye disability.  The Board has rephrased the issue on the title page to reflect that service-connected status of the left eye effective January 28, 2011 - as it is relevant for rating purposes - but has listed the issue according to the disability ratings assigned by the AOJ.

Additionally, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of bilateral visual impairment, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claim for a higher initial rating, it has been listed on the first page of this decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  Thus, consideration of this case should take into account these electronic documents.

The issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disability has been raised by the record during the August 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

As discussed above, the rating criteria for evaluating eye disabilities are inherently complex, particularly when one eye is not service-connected.  Here, the Board must first evaluate the initial rating for the service-connected right eye disability for the time period from September 30, 2004 to January 28, 2011 with consideration of the left eye being normal for rating purposes as service connection was not in effect.  See 73 Fed. Reg. 66543-02 (November 10, 2008) (codifying VA's longstanding practice in 38 C.F.R. § 4.75 that, when visual impairment of only one eye is service-connected, the visual acuity of the left eye will be considered normal; however, when there is blindness in the service-connected eye and blindness in the nonservice-connected eye, VA will pay compensation as if both were service-connected under 38 C.F.R. § 3.383).

For this time period, the Board observes that the criteria for evaluating disabilities of the eyes were revised effective December 10, 2008.  The November 2011 SOC only reflects that the Veteran was advised of the criteria in effect since December 10, 2008.  Thus, a remand is necessary for readjudication of this claim with consideration of the criteria for evaluating disabilities of the eyes in effect since December 10, 2008.

The Board next observes that, effective April 30, 2011, the AOJ has evaluated the Veteran's right eye visual impairment as 50 percent disabling as analogous to anatomical loss of eye.  But see 73 Fed. Reg. at 66548 (commenting that the visual impairment of one eye must not exceed 30 percent in the absence of anatomical loss, and that no light perception is evaluated the same as light perception only).

At his hearing, the Veteran provided testimony about having a prosthetic right eye made which he could not wear as it was too painful.  The available evidence reports that the Veteran has a phthisical right eye.  The Board finds that further medical examination is necessary to determine whether the Veteran demonstrates any physically observable defect of his right eye, which may potentially be separately rated.  See, e.g., 73 Fed. Reg. 66543-02 (November 10, 2008) (final rule commenting that the criteria for disfigurement under DC 7800 may be applicable for the condition of phthisis bulbi, which is otherwise known as a shrunken or atrophic eyeball).  The Board also seeks clarification as to the Veteran's circumstances regarding the Veteran's report of being made a prosthetic right eye.

As discussed above, the Veteran's overall disability rating is based, in part, upon the severity of his left eye visual acuity which has been service-connected effective January 28, 2011.  At his hearing, the Veteran testified that his left eye visual acuity has decreased since last evaluated.  The Board finds that a contemporaneous examination is necessary as the Veteran has alleged significantly worsening symptoms since his last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to service connection claim for left eye glaucoma, the Board notes that a VA examiner in April 2011 provided opinion that the Veteran's glaucoma was not proximately due to the service-connected right eye disability.  However, the examiner did not comment as to whether the Veteran's glaucoma could be caused and/or aggravated by the Veteran's functional visual field loss of the left eye and/or cataract which has been service-connected by the AOJ.  Thus, additional opinion is necessary.

With regards to the claim for a TDIU, the Veteran asserts that he is unable to work due to his service-connected eye disabilities.  A VA examiner opined in an October 2014 opinion that the Veteran was capable of sedentary and physical labor based upon his service-connected spondylolysis L-5.  However, this opinion did not address the combined effects of the Veteran's service-connected eye disabilities on his employability which the Veteran raised at his August 2014 hearing.

Therefore, on remand, the Veteran should be afforded a Social and Industrial Survey so as to obtain a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, during his August 2014 hearing, the Veteran testified that the combined effects of his service-connected eye disabilities rendered him unemployable as he could no longer operate a vehicle and that he had an eighth grade education.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such a survey would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2014 to the present from the Mountain Home VA Medical Center should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Mountain Home VA Medical Center dated from September 2014 to the present.  

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left and right eye disabilities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

With regard to the right eye, the examiner is requested to describe whether the Veteran demonstrates any physically observable defect of his right eye, including gross distortion or asymmetry.  In so doing, the examiner should take into account the VA clinic record description of a phthisical right eye.  The examiner is also requested to obtain a more thorough history from the Veteran regarding his report of being prescribed a prosthesis but not having worn the prosthesis due pain.

The examiner is requested to obtain unretouched photographs of the Veteran's right eye and face.

With regard to the left eye, the examiner is requested to conduct a full examination measuring central visual acuity and field vision acuity which complies with the regulatory requirements.

With respect to both eyes, the examiner is requested to identify the etiology of the Veteran's various reports of flashes and floaters, the frequency of these symptoms, and the functional limitations caused thereby.

Additionally, the examiner is asked to furnish an opinion with respect to the following question:

   Whether it is at least as likely as not that the Veteran's left eye glaucoma has been caused OR aggravated beyond the normal progress of the disorder by the service-connected right eye blindness and/or the service-connected left eye visual field constriction and moderate cataract?

A detailed rationale for all opinions given - particularly cause and effect for the left eye glaucoma - should be provided.

3.  After completing the above development and obtaining any outstanding treatment records, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review, and the examiner should be conducted based upon review of the examination findings requested above.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

In this regard, the examiner should consider the Veteran's statements, offered in his August 2014 hearing, that the combined effects of his service-connected disabilities render him unable to drive and that he has an eighth grade education.  

The rationale for any opinion offered should be provided.

4.  After completing the above, readjudicate the claims of (1) entitlement to an initial rating for blindness in the right eye secondary to multiple detachments, rated as 30 percent prior to April 30, 2011 and 50 percent thereafter; and left eye visual field constriction and moderate cataract (affecting central visual acuity) as secondary to service-connected right eye blindness rated as 40 percent disabling effective January 28, 2011; (2) entitlement to TDIU; and (3) entitlement to service connection for left eye glaucoma as secondary to service-connected right eye blindness.

In adjudicating the claim for a higher initial rating, the AOJ must consider the criteria for evaluating disabilities of the eyes in effect since December 10, 2008 and those criteria should be provided in the SSOC.  The AOJ should also take appropriate into account the proper overall disability rating to assign in light of the fact that the Veteran's left eye central and field visual impairment became service-connected effective January 28, 2011.

Additionally, the AOJ should consider whether the Veteran demonstrates any physically observable defect of his right eye, which may potentially be separately rated.  See, e.g., 73 Fed. Reg. 66543-02 (November 10, 2008) (final rule commenting that the criteria for disfigurement under DC 7800 may be applicable for the condition of phthisis bulbi, which is otherwise known as a shrunken or atrophic eyeball).

If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

